         Case 1:19-cv-00935-CG Document 22 Filed 05/27/20 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DULCINIA PADILLA,

              Plaintiff,

v.                                                             No. CV 19-935 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiff Dulcinia Padilla’s Motion to

Reverse and Remand for a Rehearing with Supporting Memorandum (the “Motion”),

(Doc. 15), filed February 10, 2020; Defendant Commissioner Andrew Saul’s Brief in

Response to Plaintiff’s Motion to Reverse and Remand the Agency’s Administrative

Decision (the “Response”), (Doc. 19), filed May 11, 2020; and Ms. Padilla’s Reply in

Support of Plaintiff’s Motion to Reverse and Remand for a Rehearing (the “Reply”),

(Doc. 20), filed May 22, 2020.

       Ms. Padilla filed an application for disability insurance benefits on January 20,

2016, alleging disability beginning October 1, 2015. (Administrative Record “AR” 102-

103). In her application, Ms. Padilla claimed she was limited in her ability to work due to

chronic recurrent major depressive disorder, post-traumatic stress disorder (“PTSD”),

insomnia, anxiety disorder, fibromyalgia, peroneal tendonitis, shoulder joint pain, and

ankle pain. (AR 103-104). Ms. Padilla’s application was denied initially on May 12, 2016,

and upon reconsideration on October 20, 2016. (AR 136, 143). Ms. Padilla then

requested a hearing before an Administrative Law Judge (“ALJ”), which was held on
           Case 1:19-cv-00935-CG Document 22 Filed 05/27/20 Page 2 of 12



June 20, 2018, before ALJ Lillian Richter. (AR 63).

          At the hearing, Ms. Padilla appeared before ALJ Richter with her attorney Laura

Johnson and impartial Vocational Expert (“VE”) Mary Diane Weber. (AR 63). ALJ

Richter issued her decision on December 24, 2018, finding Ms. Padilla not disabled at

any time between her alleged disability onset date through the date of her decision. (AR

30-31). Ms. Padilla then requested review of ALJ Richter’s decision before the Appeals

Council, which was denied on August 6, 2019. (AR 1). Ms. Padilla now challenges ALJ

Richter’s December 24, 2018 decision denying her claim for disability insurance

benefits. See (Doc. 15).

          Ms. Padilla, represented by her attorney Laura Johnson, argues in her Motion

ALJ Richter erred by failing to account for all the limitations assessed by her treating

therapist Mohammed Zabihi, Ed.D., and state agency consultant Lynette Causey, Ph.D.

(Doc. 15 at 11). In addition, Ms. Padilla argues the Appeals Council erred in denying her

request to review newly submitted opinion evidence that had a reasonable probability of

changing the outcome of ALJ Richter’s decision. Id. at 17. The Court has reviewed the

Motion, the Response, the Reply, and the relevant law. Additionally, the Court has

meticulously reviewed the administrative record. Because ALJ Richter erred in failing to

account for all the moderate limitations prescribed by Dr. Zabihi in her RFC

assessment, the Court finds Ms. Padilla’s Motion is GRANTED, and this case is

REMANDED to the Commissioner for further proceedings consistent with this opinion.

     I.        Standard of Review

          The standard of review in a Social Security appeal is whether the

Commissioner’s final decision is supported by substantial evidence and whether the



                                              2
         Case 1:19-cv-00935-CG Document 22 Filed 05/27/20 Page 3 of 12



correct legal standards were applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir.

2008) (citing Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497-98

(10th Cir. 1992)). If substantial evidence supports the Commissioner’s findings and the

correct legal standards were applied, the Commissioner’s decision stands and the

plaintiff is not entitled to relief. See Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir.

2004); Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004); Doyal v. Barnhart, 331

F.3d 758, 760 (10th Cir. 2003). The Commissioner’s “failure to apply the correct legal

standards, or to show . . . that she has done so, are also grounds for reversal.” Winfrey

v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996) (citing Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994)). A court should meticulously review the entire record but

should neither re-weigh the evidence nor substitute its judgment for the

Commissioner’s. Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214. A court’s review

is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which is generally

the ALJ’s decision, rather than the Appeals Council’s denial of review. O’Dell v. Shalala,

44 F.3d 855, 858 (10th Cir. 1994).

       “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Langley, 373 F.3d at 1118; Hamlin, 365

F.3d at 1214; Doyal, 331 F.3d at 760. An ALJ’s decision “is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214.

While the Court may not re-weigh the evidence or try the issues de novo, its

examination of the record must include “anything that may undercut or detract from the

ALJ’s findings in order to determine if the substantiality test has been met.” Grogan v.



                                              3
           Case 1:19-cv-00935-CG Document 22 Filed 05/27/20 Page 4 of 12



Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ]’s findings from

being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004) (internal

quotation marks omitted) (alteration made)).

     II.     Applicable Law and Sequential Evaluation Process

       For purposes of supplemental security income and disability insurance benefits,

a claimant establishes a disability when she is unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 42

U.S.C. 1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). In order to determine

whether a claimant is disabled, the Commissioner follows a five-step sequential

evaluation process (“SEP”). Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§

404.1520, 416.920.

       At the first four steps of the SEP, the claimant bears the burden of showing (1)

she is not engaged in “substantial gainful activity”; (2) she has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and either (3) her impairment(s) meet or equal

one of the “listings” of presumptively disabling impairments found in 20 C.F.R. pt. 404,

subpt. P, app. 1.; or (4) she is unable to perform his “past relevant work.”

20 C.F.R. §§ 404.1520(a)(4)(i–iv), 416.920(a)(4)(i-iv); see also Grogan, 399 at 1261. If

the ALJ determines the claimant cannot engage in past relevant work, the ALJ will



                                             4
            Case 1:19-cv-00935-CG Document 22 Filed 05/27/20 Page 5 of 12



proceed to step five of the evaluation. 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1);

Grogan, 399 F.3d at 1261. At step five, the Commissioner bears the burden of showing

that the claimant is able to perform other work in the national economy, considering the

claimant’s RFC, age, education, and work experience. Grogan, 399 F.3d at 1261.

     III.     Background

       In her application, Ms. Padilla claimed she was limited in her ability to work due

to chronic recurrent major depressive disorder, PTSD, insomnia, anxiety disorder,

fibromyalgia, peroneal tendonitis, shoulder joint pain, and ankle pain. (AR 251). At step

one, ALJ Richter determined Ms. Padilla had not engaged in substantial gainful activity

since October 1, 2015, the alleged disability onset date. (AR 14). At step two, ALJ

Richter found Ms. Padilla has the severe impairments of fibromyalgia, anxiety disorder,

depression, PTSD, fatigue, peroneal tendinitis, post-gastric bypass surgery, hallux

valgus of the left foot, gastrocnemius equinus of the lower left extremity, and chronic

pain. Id.

       At step three, ALJ Richter determined Ms. Padilla’s impairments, solely or in

combination, did not meet or equal one of the listed impairments in 20 C.F.R. §§

404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, or 416.926. (AR 17). ALJ

Richter then found Ms. Padilla had the RFC to perform “a limited range of work at the

light exertional level.” (AR 20). In addition, ALJ Richter found Ms. Padilla was restricted

to occasionally pushing and pulling with the left lower extremity; occasionally climbing

ramps and stairs; occasionally balancing, stooping, crouching, and crawling; never

climbing ladders, ropes, or scaffolds; and frequently, but not repetitively, reaching

bilaterally. Id. ALJ Richter also found Ms. Padilla should avoid exposure to extreme heat



                                             5
         Case 1:19-cv-00935-CG Document 22 Filed 05/27/20 Page 6 of 12



and cold, vibration, unprotected heights, and hazardous machinery. Id. Finally, ALJ

Richter found Ms. Padilla was limited to “simple, routine work;” occasional interaction

with supervisors and coworkers; no interaction with members of the public; few

workplace changes in the routine work setting; and she cannot perform work in tandem

with other employees. Id.

       In formulating Ms. Padilla’s RFC, ALJ Richter stated that she considered Ms.

Padilla’s symptoms and the extent to which those symptoms could reasonably be

accepted as consistent with objective medical and other evidence, as required by 20

C.F.R. §§ 404.1529, 416.929, and Social Security Ruling (“SSR”) 16-3p. (AR 20). In

addition, ALJ Richter stated that she considered opinion evidence consistent with the

requirements of 20 C.F.R. §§ 404.1527 and 416.927. Id. ALJ Richter concluded that

while some of Ms. Padilla’s impairments could be expected to cause her alleged

symptoms, the intensity, persistence, and limiting effects Ms. Padilla described were not

entirely consistent with the evidence in the record. (AR 21).

       In evaluating the opinion evidence, ALJ Richter assigned “significant weight” to

the opinions authored by Dr. Zabihi and the state agency physicians. (AR 26, 28-29).

Conversely, ALJ Richter afforded “little weight” to the medical opinion of Heather

Dountas, PA-C, because her opinion relied on Ms. Padilla’s self-reported symptoms,

rather than Ms. Dountas’ professional assessment. (AR 27-28). Similarly, ALJ Richter

afforded “some weight” to third-party function reports submitted by Ms. Padilla’s sister

and her best friend, because the opinions were inconsistent with Ms. Padilla’s mental

functioning on examination. (AR 27).

       At step four, ALJ Richter found Ms. Padilla is unable to perform her past relevant



                                            6
          Case 1:19-cv-00935-CG Document 22 Filed 05/27/20 Page 7 of 12



work as a pharmacy technician. (AR 29). ALJ Richter then moved to step five,

explaining that Ms. Padilla was defined as “a younger individual,” has at least a high

school education, and is able to communicate in English. Id. Relying on the VE’s

testimony, ALJ Richter found that considering Ms. Padilla’s age, education, work

experience, and assessed RFC, she could perform other work as a merchandise

marker, shipping and receiving weigher, and office helper. (AR 30). After finding Ms.

Padilla was able to perform other work existing in significant numbers in the national

economy, ALJ Richter concluded she was “not disabled” as defined by 20 C.F.R. §§

404.1520(g) and 416.920(g). (AR 30-31).

    IV.    Analysis

       Ms. Padilla presents two arguments in her Motion before the Court. (Doc. 15).

First, Ms. Padilla posits ALJ Richter failed to incorporate all the limitations assessed by

Dr. Zabihi and Dr. Causey, despite affording their opinions “significant weight.” Id. at 11-

17. Second, Ms. Padilla contends the Appeals Council committed legal error in

determining that evidence submitted after ALJ Richter’s decision “did not show a

reasonable probability that it would change the outcome of the decision.” Id. at 17-25.

For these reasons, Ms. Padilla contends the Commissioner’s decision should be

remanded for further administrative proceedings.

       In response, the Commissioner maintains the limitations prescribed by Dr. Zabihi

were accounted for in the RFC assessment with the limitation to “simple, unskilled

work.” (Doc. 19 at 7-8). Next, the Commissioner contends Dr. Causey’s “preliminary

conclusions” as to Ms. Padilla’s limitations do not need to be accounted for in the final

RFC assessment. Id. Finally, the Commissioner asserts the additional evidence



                                             7
         Case 1:19-cv-00935-CG Document 22 Filed 05/27/20 Page 8 of 12



submitted after the final decision was “plainly not relevant,” and thus correctly rejected

by the Appeals Council. Id. at 14-18. As such, the Commissioner contends Ms. Padilla’s

claim for disability was properly denied at the administrative level. Id.

           A. Dr. Zabihi’s Opinion

       Ms. Padilla first argues ALJ Richter erred in affording Dr. Zabihi’s opinion

“significant weight,” while omitting some of his prescribed limitations in the decision’s

RFC assessment. (Doc. 15 at 17). In response, the Commissioner contends Dr. Zabihi’s

opinion was accounted for in the RFC assessment with the limitation to “simple,

unskilled work.” (Doc. 19 at 7-8). In her Reply, Ms. Padilla further argues that a

limitation to unskilled work does not adequately encompass all the moderate limitations

prescribed by Dr. Zabihi. (Doc. 20 at 5-6).

       Although it is not required that an ALJ discuss every piece of evidence, he is

required to discuss, at a minimum, the weight assigned to each medical source opinion.

Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012) (citing 20 C.F.R. §§

404.1527(e)(2)(ii), 416.927(e)(2)(ii)). Of course, it is not necessary for an ALJ to

delineate the direct correspondence between an RFC finding and a specific medical

opinion. Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012). However, an ALJ

cannot “pick and choose” through a medical opinion, taking only the parts that are

favorable to a finding of nondisability. See id. at 1292 (quoting Haga v. Astrue, 482 F.3d

1205, 1208 (10th Cir. 2007)). Furthermore, the ALJ must at least explain his decision in

a manner that is “sufficiently specific to [be] clear to any subsequent reviewers.”

Langley, 373 F.3d at 1119 (citation omitted); see also Oldham v. Astrue, 509 F.3d 1254,

1258 (10th Cir. 2007).



                                              8
         Case 1:19-cv-00935-CG Document 22 Filed 05/27/20 Page 9 of 12



       In certain cases, limiting a claimant to unskilled or simple work can be

understood as incorporating moderate limitations assessed by the claimant’s physician.

Indeed, the Tenth Circuit has explained “the basic mental demands of [] unskilled work

include the abilities (on a sustained basis) to understand, carry out, and remember

simple instructions; to respond appropriately to supervision, coworkers, and usual work

situations; and to deal with changes in a routine work setting.” Jaramillo v. Colvin, 576

Fed. Appx. 870, 875 (10th Cir. 2014) (unpublished) (quoting SSR 85-15, 1985 WL

56857, at *4) (internal quotation marks omitted). The Jaramillo court further elaborated

that limiting a claimant to “unskilled work” could be understood to incorporate “the

specific mental abilities” enumerated in SSR 85-15. Id. at 875-876.

       Since Jaramillo, the Tenth Circuit has expanded the scope of limitations that may

be adequately accounted for with a restriction to unskilled or simple work in the RFC

assessment. For example, the Tenth Circuit has found that an RFC restriction of

unskilled work incorporates prescribed moderate limitations in concentration, pace, and

persistence. Vigil v. Colvin, 805 F.3d 1199, 1203-1204 (10th Cir. 2015). In addition,

courts have recognized that an RFC restriction to “simple tasks and work requiring only

routine supervision or only superficial interaction with supervisors and peers” accounted

for moderate limitations in “maintaining attention and concentration for extended

periods,” and “getting along with coworkers and peers.” Smith v. Colvin, 821 F.3d 1264,

1269 (10th Cir. 2016). The limitations encompassed within an unskilled work restriction

are consistent with the understanding that an ALJ need not verbatim recite a physician’s

prescribed limitations in the RFC assessment. See Lee v. Colvin, 631 Fed. Appx. 538,

544 (10th Cir. 2015) (unpublished) (finding unskilled work implies the claimant will not



                                             9
        Case 1:19-cv-00935-CG Document 22 Filed 05/27/20 Page 10 of 12



be performing complex tasks). Rather, the RFC assessment and the prescribed

limitations must be generally consistent to be adequately incorporated.

       On May 10, 2018, Dr. Zabihi completed a “Medical Assessment of Ability to Do

Work-Related Activities” form, which evaluated Ms. Padilla’s limitations and work-

related restrictions. (AR 970-971). In this form, Dr. Zabihi opined Ms. Padilla was

moderately limited in her abilities to: understand, remember, and carry out detailed

instructions; maintain attention and concentration for extended periods of time; perform

activities within a schedule, maintain regular attendance and be punctual within

customary tolerances; and work in coordination with or proximity to others without being

distracted. Id. In addition, Dr. Zabihi opined Ms. Padilla was “slightly” restricted by

limitations in her abilities to understand, memorize, sustain concentration and

persistence, socially interact, and adapt. Id.

       In her decision, ALJ Richter explained that she afforded Dr. Zabihi’s opinion

“significant weight,” because it was based on “a longitudinal relationship with [Ms.

Padilla] that began in November 2017.” (AR 29). In addition, ALJ Richter reasoned the

“opinion is also generally consistent with the psychological consultative examination that

noted no more than mild cognitive issues.” Id. ALJ Richter then concluded that “based

on [Ms. Padilla’s] subjective reports and the evidence throughout the record, social

limitations are appropriate and [Ms. Padilla] is limited to occasional interaction with

coworkers and supervisors and no interaction with the public.” Id.

       In Ms. Padilla’s RFC assessment, ALJ Richter limited her to “simple, routine

work,” with “occasional interaction with supervisors and coworkers and no interaction

with members of the public.” (AR 20). In addition, ALJ Richter found that Ms. Padilla



                                             10
        Case 1:19-cv-00935-CG Document 22 Filed 05/27/20 Page 11 of 12



was further limited “to a workplace with few changes in the routine work setting,” and

could not “perform work in tandem with other employees.” Id. However, Ms. Padilla

contends these restrictions do not account for Dr. Zabihi’s prescribed moderate

limitations in her abilities to maintain attention and concentration for extended periods of

time, perform activities within a schedule, maintain regular attendance, and be punctual

within customary tolerances. (Doc. 15 at 16).

       Consistent with Tenth Circuit case law, Ms. Padilla’s moderate limitations in

concentration and attention may be accounted for with a limitation to simple work. See

Smith, 821 F.3d at 1269; 20 CFR § 404.1568. However, ALJ Richter’s restriction to

“simple, routine work,” does not account for Dr. Zabihi’s prescribed moderate limitations

in attendance, scheduling, and punctuality. Even if these limitations could be construed

to fit under the umbrella of simple work, ALJ Richter was required to specifically explain

how these limitations were accounted for in the RFC assessment. See Langley, 373

F.3d at 1119 (explaining the ALJ must articulate her decision in a manner that is

“sufficiently specific to [be] clear to any subsequent reviewers”); see also Chapo v.

Astrue, 682 F.3d 1285, 1290 n. 3 (10th Cir. 2012) (describing a restriction to “simple”

work as a “vague catch-all term,” arguably not “sufficient to capture the various

functionally distinct mental limitations”).

       ALJ Richter’s lack of clarity on whether she intended for these limitations to be

incorporated in the RFC assessment is particularly troubling because in similar

instances where the ALJ omitted an explanation, courts have held such an error

requires reversal. See Frantz v. Astrue, 509 F.3d 1299 (10th Cir. 2007) (finding the ALJ

committed error in not considering a physician’s prescribed moderate limitations in



                                              11
          Case 1:19-cv-00935-CG Document 22 Filed 05/27/20 Page 12 of 12



“maintaining attention and concentration for an extended period of time,” and the “ability

to perform activities within a schedule, maintain regular attendance, and be punctual

within customary tolerances”). Unfortunately, the Court cannot accept the

Commissioner’s post hoc explanation for how ALJ Richter intended for these limitations

to be incorporated in the RFC assessment. Carpenter v. Astrue, 537 F.3d 1264, 1267

(10th Cir. 2008). Rather, the Court must remand the case for the ALJ to provide her own

explanation on the contours of Ms. Padilla’s limitations.

       In sum, despite affording Dr. Zabihi’s opinion significant weight, ALJ Richter’s

RFC assessment does not account for Dr. Zabihi’s prescribed moderate limitations in

maintaining regular attendance, performing activities within a schedule, and being

punctual within customary tolerances. Having failed to include these limitations, ALJ

Richter was required to explain their omission or otherwise indicate how the limitations

were being incorporated in the RFC assessment. As such, ALJ Richter’s error in

excluding these limitations without explaining their omission requires remand.

     V.      Conclusion

     For the foregoing reasons, the Court finds ALJ Richter erred in not including all the

moderate limitations prescribed by Dr. Zabihi without explaining their omission.

     IT IS THEREFORE ORDERED that Ms. Padilla’s Motion to Reverse and Remand

for a Rehearing with Supporting Memorandum, (Doc. 15), is GRANTED and this case is

REMANDED for further administrative proceedings consistent with this opinion.

     IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE

                                            12
